Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on December 14, 2021 has been entered. Claims 1-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the September 14, 2021 Office Action except as mentioned below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAM J BARBIER (US 3365905, hereinafter BARBIER) in view of KENNETH E. VOGEL (US 6286322, hereinafter VOGEL).
Regarding claim 1, BARBIER discloses:
An apparatus (FIG. 1) comprising:
a load (28); and
a compressor (10) comprising a discharge side (to 12) and a suction side (from 14);
a first pipe (see FIG. 1 illustration below) coupled to the load and disposed downstream of the load and upstream of the compressor;
a second pipe (14) coupled to the suction side of the compressor and disposed upstream of the compressor and downstream of the load, wherein both the first pipe and the second pipe are located between the load and the compressor;
a third pipe (34) coupled to the first pipe and the second pipe;
… wherein the third pipe is disposed (see FIG. 1 illustration below) between the load and the compressor; and
wherein during a first mode of operation (FIG. 1):
the load is configured to use a refrigerant to cool a space proximate the load;
the first, second, and third pipes are configured to direct refrigerant from the load to the compressor;
the compressor is configured to compress refrigerant from the load.

    PNG
    media_image1.png
    758
    925
    media_image1.png
    Greyscale


BARBIER lacks a fourth pipe with a check valve that allows hot gas refrigerant into the load.
Regarding claim 1, VOGEL teaches: a load (represented by 54); and a compressor (represented by 12) comprising reversible (via 24) discharge and suction sides (represented by 26 and 70); and
a fourth pipe (66) coupled to the first pipe (represented by 62) and the second pipe (represented by 70),
a check valve (68) coupled to the fourth pipe,
wherein the check valve inhibits refrigerant from the load from flowing to the compressor through the fourth pipe.
VOGEL (Col. 7: 45-63) provides an additional “drain pan circuit 66 includes a check valve 68 which controls the flow of refrigerant through the circuit 66.” The VOGEL reversible compressor and drain pan circuit allows hot gas to defrost the evaporator.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BARBIER with the teachings of VOGEL to employ a reversible compressor circuit with an additional refrigerant circuit with a check valve to allow hot gas to defrost the evaporator.

    PNG
    media_image2.png
    896
    925
    media_image2.png
    Greyscale

Thus, the combination of BARBIER and VOGEL teaches:
the fourth pipe (VOGEL 66) coupled to the first pipe (see BARBIER FIG. 1 with VOGEL illustration below) and the second pipe (BARBIER 14) and in parallel to the third pipe (BARBIER 34), wherein the third pipe and the fourth pipe are disposed between the load and the compressor; and
the check valve (VOGEL 68) is coupled to the fourth pipe, wherein during a first mode of operation (see BARBIER FIG. 1 with VOGEL illustration below):
the load is configured to use a refrigerant to cool a space proximate the load;
the first, second, and third pipes are configured to direct refrigerant from the load to the compressor;
the compressor is configured to compress refrigerant from the load; and
the check valve inhibits refrigerant from the load from flowing to the compressor through the fourth pipe; and
wherein during a second mode of operation the first, second, and fourth pipes are configured to direct a first portion of the refrigerant from the suction side of the compressor to the load to defrost the load.

Regarding claim 2, BARBIER as modified teaches all the limitations of claim 1. BARBIER as modified additionally teaches:
wherein during the second mode of operation the third pipe (BARBIER 34) is configured to direct a second portion (see BARBIER FIG. 1 with VOGEL illustration above) of the refrigerant from the compressor (VOGEL reversible compressor 12) to the load (28).

Regarding claim 3, BARBIER as modified teaches all the limitations of claim 2. BARBIER additionally teaches:
wherein the second portion is smaller (Col. 2: 14-15; 34 has a low flow capacity and is visibly smaller than diameter than 14) than the first portion.

Regarding claim 4, BARBIER as modified teaches all the limitations of claim 1. BARBIER as modified additionally teaches:
wherein the third pipe is smaller (BARBIER Col. 2: 14-15; 34 has a low flow capacity and is visibly smaller than diameter than suction line 14) in diameter than the fourth pipe (VOGEL 66 is visibly the same diameter as suction line 70).

Regarding claim 5, BARBIER as modified teaches all the limitations of claim 1. VOGEL additionally teaches:
wherein the fourth pipe (66) has a diameter that is less than or equal (VOGEL 66 is visibly the same diameter as suction line 70) to a diameter of the first pipe (70).


Claim(s) 6BARBIER and VOGEL in view of DEFROSTING REFRIGERATION SYSTEMS: KEEP IT SHORT AND SWEET (NPL: DEFROSTING REFRIGERATION SYSTEMS: KEEP IT SHORT AND SWEET, CONTRACTING BUSINESS (2006), hereinafter DRS).
Regarding claim 6, BARBIER as modified teaches all the limitations of claim 1. BARBIER as modified lacks turning off the load during the second mode of operation.
Regarding claim 6, DRS teaches that during defrosting or heating of an evaporator to turn off the evaporator fans (page 2, ¶ 2).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BARBIER and VOGEL to have turned off the load/fans thereof during the second mode as taught by DRS in order to reduce heat spread to load.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBIER and VOGEL in view of BERKELEY HEATING & AIR CONDITIONING (NPL: WHERE ARE THE BEST PLACES TO INSTALL YOUR SPLIT AC UNIT (2015), hereinafter BERKELEY).
Regarding claim 7, BARBIER as modified teaches all the limitations of claim 1. BARBIER may not explicitly disclose: wherein the compressor is positioned vertically higher than the load.
Regarding claim 7, BERKELEY teaches:
wherein the compressor (page 2, ¶ 3) is positioned vertically higher than the load (page 2, ¶¶ 1-2).
BERKELEY places the compressor above the evaporator (load) because airflow is critical for the condenser/compressor unit to perform the tasks of pumping refrigerant through the system and expelling captured heat into the outside air, so it needs to be installed in an open location with ample clearance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine BARBIER and VOGEL with the teachings of BERKELEY to improve critical airflow to the compressor by placing the compressor above the evaporator where there is ample clearance for airflow, such as on a roof.


Claim(s) 8-9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHITONG ZHA (US 20180252441, hereinafter ZHA ‘441) in view of VOGEL.
Regarding claim 8, ZHA ‘441 discloses:
A method comprising:
removing, by a high side heat exchanger (105), heat from a refrigerant;
storing, by a flash tank (110), the refrigerant;
using, by a first load (115), the refrigerant to cool a first space proximate the first load;
using, by a second load (120), the refrigerant to cool a second space proximate the second load
during a first mode of operation:
using, by a third load (¶¶ 29 and 30 disclose additional loads 120 and 115; this third load is another 120), the refrigerant to cool a third space proximate the third load;
directing, by a suction line (between 120 and 130) coupled to the third load and to a suction side of a first compressor (130), refrigerant from the third load to the first compressor, wherein the suction line is disposed downstream of the third load and upstream of the first compressor;
compressing, by the first compressor, the refrigerant from the second load and the third load (the second and third loads are 120 and thus discharge into 130);
compressing, by a second compressor (125), the refrigerant from the first load and the first compressor; and
Regarding claim 8, ZHA ‘441 may not explicitly disclose: preventing, by a check valve coupled to a hot gas line in parallel to the suction line, refrigerant from the third load from flowing to the first compressor through the hot gas line, wherein the hot gas line and the suction line are located between the third load and the first compressor; and during a second mode of operation, directing, by the hot gas line, a first portion of the refrigerant from the suction side of the first compressor to the third load to defrost the third load.
Regarding claim 8, VOGEL teaches: a reversible refrigeration system wherein
during a first mode of operation (FIG. 3):
preventing, by a check valve (68) coupled to a hot gas line (VOGEL drain pan line 66; FIG. 3) in parallel to the suction line (between ZHA ‘144 LT load 120 and compressor 130), refrigerant from the … load (represented by 54) from flowing to the first compressor (represented by 12) through the hot gas line, wherein the hot gas line and the suction line are located between the … load and the compressor; and
during a second mode of operation (FIG. 2A), directing, by the hot gas line, a first portion (via 66) of the refrigerant from the suction side of the compressor to the third load to defrost the third load.
VOGEL (Col. 7: 45-63) provides an additional “drain pan circuit 66 includes a check valve 68 which controls the flow of refrigerant through the circuit 66.” The VOGEL drain pipe 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 with the teachings of VOGEL to employ a reversible compressor circuit with an additional refrigerant circuit with a check valve to allow hot gas to defrost the evaporator.

Regarding claim 9, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified additionally teaches:
during the second mode (VOGEL FIG. 2A) of operation, directing, by the suction line, a second portion (via 66) of the refrigerant from the first compressor to the … load.


Regarding claim 12, ZHA ‘441 as modified teaches all the limitations of claim 8, but lacks the claimed diameter. It has been held that the optimization of a result-effective variable is obvious. In this, instance the diameter of the hot gas line effects the hot gas line flow rate and volume which affects the evaporator defrost rate. Therefore, because the diameter of the hot 


Regarding claim 15, ZHA ‘441 (FIG. 1) discloses:
A system comprising:
a high side heat exchanger (105) configured to remove heat from a refrigerant;
a flash tank (110) configured to store the refrigerant;
a first load (115) configured to use the refrigerant to cool a first space proximate the first load;
a second load (120) configured to use the refrigerant to cool a second space proximate the second load
a third load (¶¶ 29 and 30 disclose additional loads 120 and 115);
a first compressor (130) comprising a discharge side (between 125 and 130) and a suction side (between 120 and 130);
a second compressor load (125);
…
wherein during a first mode of operation:
the third load is configured to use the refrigerant to cool a third space proximate the third load;
the suction line configured to direct the refrigerant from the third load to the first compressor;
the first compressor configured to compress the refrigerant from the second load and the third load (the second and third loads are 120 and thus discharge into 130);
the second compressor configured to compress the refrigerant from the first load and the first compressor ….
Regarding claim 15, ZHA ‘441 may not explicitly disclose: a hot gas line disposed in parallel to a suction line that is coupled to the third load and to the suction side of the first compressor, wherein the suction line is disposed downstream of the third load and upstream of the first compressor, wherein the hot gas line and the suction line are located between the third load and the first compressor; and a check valve coupled to the hot gas line, wherein during a first mode of operation: … the check valve inhibits refrigerant from the third load from flowing to the first compressor through the hot gas line; and wherein during a second mode of operation, the hot gas line is configured to direct a first portion of the refrigerant from the suction side of the first compressor to the third load to defrost the third load.
Regarding claim 15, VOGEL (FIGS. 1 and 3-4; ¶¶ 86-90 and 100-101) teaches: a reversible refrigeration system wherein
a hot gas line (66) disposed in parallel to a suction line (represented by 62 from 61 to 69) that is coupled to the … load (represented by 54) and to the suction side of the first compressor (12), wherein the suction line is disposed downstream of the third load and upstream of the first compressor, wherein the hot gas line and the suction line are located between the … load and the first compressor; and
a check valve (68) coupled to the hot gas line, wherein during a first mode of operation (represented by VOGEL FIG. 3):
…
the check valve inhibits refrigerant from the … load from flowing to the first compressor through the hot gas line; and
wherein during a second mode of operation (represented by VOGEL FIG. 2A), the hot gas line is configured to direct a first portion (via VOGEL 66) of the refrigerant from the suction side of the first compressor to the third load to defrost the … load.
VOGEL (Col. 7: 45-63) provides an additional “drain pan circuit 66 includes a check valve 68 which controls the flow of refrigerant through the circuit 66.” The VOGEL drain pipe circuit is coupled at two locations to the suction pipe (62-70) downstream of the load and upstream of the compressor. The addition of the drain pipe separates the suction pipe into a first pipe (62 from 61 to 60) downstream of the load and a second pipe (70 from 69 to compressor 12) upstream of the compressor with a third pipe (69 to 61) between the first and second pipes parallel to the drain pan circuit (66). The VOGEL reversible compressor and drain pan circuit allows hot gas to defrost the evaporator.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 with the teachings of VOGEL to employ a reversible compressor circuit with an additional refrigerant circuit with a check valve to allow hot gas to defrost the evaporator.

Regarding claim 16, ZHA ‘441 as modified teaches all the limitations of claim 15. VOGEL additionally teaches:
wherein during the second mode (represented by VOGEL FIG. 2A) of operation, the suction line is further configured to direct a second portion (via VOGEL 66) of the refrigerant from the compressor to the … load.


Regarding claim 19, ZHA ‘441 as modified teaches all the limitations of claim 15, but lacks the claimed diameter. It has been held that the optimization of a result-effective variable is obvious. In this, instance the diameter of the hot gas line effects the hot gas line flow rate and volume which affects the evaporator defrost rate. Therefore, because the diameter of the hot gas line is recognized as effecting the result of evaporator defrost rate; the diameter of 5/8 of an inch is not a product of innovation but of ordinary skill and is obvious. 

Claim(s) 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441 and VOGEL in view of BARBIER.
Regarding claim 10, ZHA ‘441 as modified teaches all the limitations of claim 9. ZHA ‘441 as modified is silent regarding the size of the second portion in relation to the first portion
 BARBIER additionally teaches: a refrigeration apparatus comprising a low flow capacity bi-directional flow line (34) that is smaller than the suction line (30). Thus, BARBIER teaches
wherein the second portion is smaller than the first portion.
BARBIER (Col. 2: 14-15) employs a low flow capacity and is visibly smaller pipe 34 so the majority of the refrigerant will flow through pipe 34, however at low temperatures line 34 allows lubricant to flow from the evaporator to the compressor.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 and VOGEL with the teachings of BARBIER to employ a smaller diameter flow pipe to allow lubricant to flow from the evaporator to the compressor at low temperatures.

Regarding claim 11, ZHA ‘441 as modified teaches all the limitations of claim 8. VOGEL additionally teaches: that hot gas line 66 is the same diameter as suction line 70. ZHA ‘441 as modified is silent regarding the diameter of the suction line.
Regarding claim 11, BARBIER (Col. 2: 14-15) teaches that 34 has a low flow capacity and is visibly smaller than diameter than suction line 14.
BARBIER (Col. 2: 14-15) employs a low flow capacity and is visibly smaller pipe 34 so the majority of the refrigerant will flow through pipe 34, however at low temperatures line 34 allows lubricant to flow from the evaporator to the compressor.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 and VOGEL with the teachings of BARBIER to employ a smaller diameter flow pipe to allow lubricant to flow from the evaporator to the compressor at low temperatures. Thus, the combination of ZHA ‘441, VOGEL and BARBIER teach
wherein the suction line (BARBIER Col. 2: 14-15; 34 has a low flow capacity and is visibly smaller than diameter than suction line 14) is smaller in diameter than the hot gas line (VOGEL 66 is visibly the same diameter as suction line 70).

Regarding claim 17, ZHA ‘441 as modified teaches all the limitations of claim 16. ZHA ‘441 as modified is silent regarding the size of the second portion in relation to the first portion
 BARBIER additionally teaches: a refrigeration apparatus comprising a low flow capacity bi-directional flow line (34) that is smaller than the suction line (30). Thus, BARBIER teaches
wherein the second portion is smaller than the first portion.
BARBIER (Col. 2: 14-15) employs a low flow capacity and is visibly smaller pipe 34 so the majority of the refrigerant will flow through pipe 34, however at low temperatures line 34 allows lubricant to flow from the evaporator to the compressor.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 and VOGEL with the teachings of BARBIER to employ a smaller diameter flow pipe to allow lubricant to flow from the evaporator to the compressor at low temperatures.

Regarding claim 18, ZHA ‘441 as modified teaches all the limitations of claim 15. VOGEL additionally teaches: that hot gas line 66 is the same diameter as suction line 70. ZHA ‘441 as modified is silent regarding the diameter of the suction line.
Regarding claim 18, BARBIER (Col. 2: 14-15) teaches that 34 has a low flow capacity and is visibly smaller than diameter than suction line 14.
BARBIER (Col. 2: 14-15) employs a low flow capacity and is visibly smaller pipe 34 so the majority of the refrigerant will flow through pipe 34, however at low temperatures line 34 allows lubricant to flow from the evaporator to the compressor.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 and VOGEL with the teachings of BARBIER to employ a smaller diameter flow pipe to allow lubricant to flow from the evaporator to the compressor at low temperatures. Thus, the combination of ZHA ‘441, VOGEL and BARBIER teach
wherein the suction line (BARBIER Col. 2: 14-15; 34 has a low flow capacity and is visibly smaller than diameter than suction line 14) is smaller in diameter than the hot gas line (VOGEL 66 is visibly the same diameter as suction line 70).

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441 and VOGEL in view of DRS.
Regarding claim 13, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified lacks turning off the load during the second mode of operation.
Regarding claim 13, DRS teaches that during defrosting or heating of an evaporator to turn off the evaporator fans (page 2, ¶ 2).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ZHA ‘441 and VOGEL to have turned off the load/fans thereof during the second mode as taught by DRS in order to reduce heat spread to load.

Regarding claim 20, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified lacks turning off the load during the second mode of operation.
Regarding claim 20, DRS teaches that during defrosting or heating of an evaporator to turn off the evaporator fans (page 2, ¶ 2).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ZHA ‘441 and VOGEL to have turned off the load/fans thereof during the second mode as taught by DRS in order to reduce heat spread to load.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441 and VOGEL in view of BERKELEY HEATING & AIR CONDITIONING (NPL: WHERE ARE THE BEST PLACES TO INSTALL YOUR SPLIT AC UNIT (2015), hereinafter BERKELEY)
Regarding claim 14, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified may not explicitly disclose: wherein the first compressor is positioned vertically higher than the third load.
Regarding claim 14, BERKELEY teaches:
wherein a compressor (page 2, ¶ 3) is positioned vertically higher than a load (page 2, ¶¶ 1-2).
BERKELEY places the compressor above the evaporator (load) because airflow is critical for the condenser/compressor unit to perform the tasks of pumping refrigerant through the system and expelling captured heat into the outside air, so it needs to be installed in an open location with ample clearance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 and VOGEL with the teachings of BERKELEY to improve critical airflow to the compressor by placing the compressor above the evaporator where there is ample clearance for airflow, such as on a roof.


Response to Arguments
Applicant’s arguments, see pages 8-16, filed December 14, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of ZHA ‘441, VOGEL, and BARBIER.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JOSEPH L. PFAFF (US 8256739) teaches a(n) POPPET VALVE OPERATED BY AN ELECTROHYDRAULIC POPPET PILOT VALVE.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763